DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-8 & 13-20) in the reply filed on 12/07/2020 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US PGPub 20100097161), as cited by applicant.
As per claim 1:
Nakamura et al. discloses in Fig. 14:
An acoustic wave device comprising: 
a substrate having piezoelectricity (piezoelectric substrate, para [0098]); 
a first filter (sending filter 1401) that is provided on the substrate having piezoelectricity and has a first pass band (noted as a band pass filter in Fig. 14); 
and a second filter (receiving filter 1402) that is provided on the substrate having piezoelectricity and has a second pass band (noted as a band pass filter in Fig. 14) at a higher frequency than the first pass band (para [0099]); 
wherein the first filter includes a resonator that includes at least one interdigital transducer (IDT) electrode and the second filter includes a resonator that includes at least one IDT electrode (surface acoustic wave resonators are shown as featuring IDT electrodes, as per related Fig. 3, 1401 & 1402 featuring a SAW resonator, para [0099]); 
and when a first total average metallization ratio is defined as an average of the average metallization ratio of the at least one IDT electrode of the resonator included in the first filter and a second total average metallization ratio is defined as an average of the average metallization ratio of the at least one IDT electrode of the resonator included in the second filter (metallization ratio is described in para [0072], and an average metallization ratio is equal to a metallization ratio of a resonator if the resonator is the only resonator disclosed), 
the first total average metallization ratio is greater than the second total average metallization ratio (para [0099]).

	As per claim 2:
Nakamura et al. discloses in Fig. 12:

An acoustic wave device comprising: a substrate having piezoelectricity (piezoelectric substrate, para [0086]); a first filter (surface acoustic wave resonator 1201) that is provided on the substrate having piezoelectricity and has a first pass band (resonant frequency); and a second filter (surface acoustic wave resonator 1202) that is provided on the substrate having 30piezoelectricity and has a second pass band at a higher frequency than the first pass band (para [0088]); wherein the first filter includes a resonator that includes at least one interdigital transducer (IDT) electrode and the second filter includes a resonator that includes at least one IDT electrode (as seen in Fig. 12); and a resonator having a greatest average metallization ratio of the at least one IDT electrode thereof among the resonators included in the first filter and the second filter is a longest resonator in the first filter in a propagation direction of acoustic wave (1201 has a lower resonance frequency, para [0088], with a metallization ratio and a pitch that is greater than 1202, para[0082], such that, as shown in Fig. 12, an equal number of electrode fingers in each IDT results in 1201 being the longer resonator due to the larger pitch).

	As per claim 3:
Nakamura et al. discloses in Fig. 14:
the second filter includes a resonator having a smallest average metallization ratio of the at least one IDT electrode thereof among the resonators included in the first filter and the second filter (the resonators described in the rejection of claim 1 comprise the at least one resonators in the second filter with a lower metallization ratio than the at least one resonators in the first filter, as per para [0099], such that a resonator having a smallest average metallization ratio of the at least one IDT electrode of said resonators is within the second filter).

	As per claim 14:
	Nakamura et al. discloses in Fig. 14:
an antenna terminal (ANT) electrically connected to an antenna (being an antenna duplexer, para [0097]); wherein the first filter and the second filter are both directly commonly connected to the antenna terminal.

As per claim 15:
Nakamura et al. discloses in Fig. 14:
a first signal terminal (TX); and a second signal terminal (RX); wherein the first filter is electrically connected in series between the first signal terminal and the antenna terminal (ANT); and the second filter is electrically connected in series between the second signal terminal and the antenna terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PGPub 20100097161), as cited by applicant.
As per claim 6:
Nakamura et al. discloses in Fig. 14:
The first filter is a transmission filter (sending filter 1401) and the second filter is a receiving filter (1402) for an antenna duplexer, which may have a wide frequency band (para [0101]).
Nakamura et al. is silent regarding the acoustic wave device is a duplexer in which the first pass band and the second pass band are pass bands for a same communication band.
At the time of filing, it would have been obvious to one of ordinary skill in the art to implement the antenna duplexer of Nakamura et al. as a single band duplexer able to provide both the functions of transmission and receiving within a single communications band as one of a limited number of options (same band or different band) and to further provide the benefit of enabling two-way communication using an antenna optimized for a single band.

As per claim 7:
Nakamura et al. discloses:
Controlling a resonance frequency of a SAW resonator by adjusting the pitch and metallization ratio of the resonator (para [0088])
Nakamura et al. is silent regarding:
the at least one IDT electrode included in the first filter has a film thickness the same or substantially the same as that of the at least one IDT electrode included in the second filter.
At the time of filing, it would have been obvious to one of ordinary skill in the art to maintain a constant film thickness of the IDT electrodes of the first and second filters to provide the benefit of reducing the number of manufacturing steps for the production of the filters as is well-understood in the art, and to adjust the resonance frequency of the resonators of each filter by altering the metallization ratio and the pitch of the resonator, as taught by Nakamura et al.

As per claim 16:
	Nakamura et al. discloses in Figs. 13:
A filter including a plurality of series acoustic wave resonators (surface acoustic wave resonator in series arm 1301, 1302, 1303, 1304) connected in series with one another and at least one parallel acoustic wave resonator (surface acoustic wave resonator in parallel arm 1202) connected between a ground potential and a node between ones of the plurality of series acoustic wave resonators.
	Nakamura et al. does not disclose:
the first filter includes a plurality of series acoustic wave resonators connected in series with one another and at least one parallel acoustic wave resonator connected between a ground potential and a node between ones of the plurality of series acoustic wave resonators.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a ladder filter such as that of Fig. 13 of Nakamura et al. for the first filter (1401) of Nakamura et al. as a specific type of filter for the generic filter of Fig. 14, that is able to provide the same function as is well-understood in the art.

Claims 5 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PGPub 20100097161), as cited by applicant, in view of Ikada (US PGPub 20030038562).
As per claim 5:
Nakamura et al. does not disclose
the first pass band and the second pass band are pass bands for 31different communication bands.
	Ikada discloses in Fig. 2:
	An acoustic wave device comprising two filters (first and second surface acoustic wave elements 30 & 40) provided on a single piezoelectric substrate (1) with pass bands in different communication bands (para [0005]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the filters to have pass bands in different communication bands so as to provide the benefit of multiband operation, as taught by Nakamura et al. (para [0005]).

	As per claim 13:
	Nakamura et al. does not disclose:
	the first pass band covers a range from about 791 MHz or more and about 821 MHz or less, and the second pass band covers a range from about 925 MHz or more and about 960 MHz or less.
	Ikada discloses in Fig. 2:
An acoustic wave device comprising two filters (first and second surface acoustic wave elements 30 & 40) provided on a single piezoelectric substrate (1) with pass bands in different communication bands (para [0005]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the filters to have pass bands in different communication bands so as to provide the benefit of multiband operation, as taught by Nakamura et al. (para [0005]), and for the communications bands to include frequencies from such known frequency bands such as LTE 20 (downlink 791-821 MHz) and LTE 8 (downlink 925-960 MHz).

Claim 8 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PGPub 20100097161), as cited by applicant, in view of Yokota et al. (US PGPub 20050285475)
As per claim 8:
Nakamura et al. does not disclose:
a plurality of bumps to be used in mounting the acoustic wave device; wherein the plurality of bumps are disposed in line symmetry with respect to at least one of a center line of the acoustic wave device extending in a propagation direction of acoustic wave and a center line thereof extending in a direction orthogonally or substantially orthogonally intersecting the propagation direction of acoustic wave.
Yokota et al. discloses in Fig. 6:
A duplexer (SAW-DPX, surface acoustic wave duplexer) on a single piezoelectric substrate (2) comprising a plurality of bumps (related Figs. 1(e) and 2(e) show the use of solder connections (bumps) with electrode pads of the input and output electrodes (input electrodes 5a and 5b, and output electrodes 6a and 6b) for mounting, paras [0099] & [0121]) to be used in mounting the acoustic wave device; wherein the plurality of bumps are disposed in line symmetry with respect to at least one of a center line of the acoustic wave device extending in a propagation direction of acoustic wave and a center line thereof extending in a direction orthogonally or substantially orthogonally intersecting the propagation direction of acoustic wave (electrode bumps exhibit bilateral symmetry for axes in or perpendicular to the direction of wave propagation by forming the corners of a rectangle, as seen in Fig. 2).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the filters of Nakamura et al. in a similar pattern to that of Yokota et al. that exhibits a commonly-used packaging shape that provides the benefits of being usable for flip-chip manufacturing, and provides physical separation of the transmission and reception filters of a duplexer as well the input and output terminals of each respective filter to prevent an electrical short, as is well understood in the art.

	As per claim 18:
	Nakamura et al. discloses that the antenna duplexer of Fig. 14 may be formed on a single piece of piezoelectric substrate (para [0098]).
	Nakamura et al. does not disclose:
the first filter and the second filter are provided on a same side surface of a piezoelectric substrate.
	Yokota et al. discloses in Fig. 6:
A duplexer (SAW-DPX, surface acoustic wave duplexer) on a single piezoelectric substrate (2) comprising a transmission filter (transmitting side band filter) and a receiving filter (receiving side band filter) formed on a same side surface of the piezoelectric substrate (para [0015]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the filters of Nakamura et al. in a similar pattern to that of Yokota et al. that exhibits a commonly-used packaging shape that provides the benefits of being usable for flip-chip manufacturing, and provides physical separation of the acoustic filters of transmission and reception filters of a duplexer, as is well understood in the art, and further provides the benefit of minimizing space (para [0015]).

As per claim 19:
Nakamura et al. does not disclose:
components defining the first filter and the second filter are 35surrounded by a support member provided on the same side surface of the piezoelectric substrate.	
	Yokota et al. discloses in Fig. 6:
components defining a first transmission filter (Tx12) and a second reception filter (Rx13) are 35surrounded by a support member (annular electrode 7) provided on the same side surface of the piezoelectric substrate.
	As a consequence of the combination of claim 18, the first filter and the second filter are 35surrounded by a support member provided on the same side surface of the piezoelectric substrate.
	It would have also been further obvious to include the annular electrode 7 of Yokota et al. to provide the benefit of sealing the space between the piezoelectric substrate and a mounting substrate (para [0074]).
	
	As per claim 20:
	Nakamura et al. does not disclose:
the components defining the first filter and the second filter are housed in a cavity defined between the support member, the piezoelectric substrate, and a cover member provided on the support member.
Yokota et al. discloses in Fig. 6:
the components defining the first transmission filter and the second reception filter are housed in a cavity defined between the support member, the piezoelectric substrate, and a cover member provided on the support member (para [0074]).
	As a consequence of the combination of claims 18 & 19, the components defining the first filter and the second filter are housed in a cavity defined between the support member, the piezoelectric substrate, and a cover member provided on the support member.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PGPub 20100097161), as cited by applicant, in view of Yamamoto (US PGPub 20180323769)
	As per claim 17:
	Nakamura et al. discloses in Fig. 12:
A filter including a single series acoustic wave resonator (surface acoustic wave resonator 1202) and a single parallel acoustic wave resonator (surface acoustic wave resonator 1201) that is connected between a ground potential and a node connected to the single series acoustic wave resonator.
	Nakamura et al. does not disclose:
the second filter includes a single series acoustic wave resonator and a single parallel acoustic wave resonator that is connected between a ground potential and a node connected to the single series acoustic wave resonator.
	Yamamoto discloses in Fig. 14:
A filter for use in a reception filter (receiving filter 111) that includes a single series acoustic wave resonator (SAW resonator 59) and a single parallel acoustic wave resonator (parallel resonator 58) that is connected between a ground potential and a node connected to the single series acoustic wave resonator.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the filter of Fig. 12 of Nakamura et al. for the generic second filter (receiving filter) of Nakamura et al. as a specific replacement able to provide the same function that may be used as a receiving filter as taught by Yamamoto et al.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 4 in combination with the claims upon which it is dependent were not found in the prior art, nor was a combination found to meet the limitations of the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843